Citation Nr: 0819662	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  06-00 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than January 30, 
1992, for the grant of service connection for schizophrenia, 
paranoid type.

(The veteran's motion that an April 1, 1985, decision of the 
Board of Veterans' Appeals (Board) that denied service 
connection for an acquired psychiatric disorder, should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE) is addressed in a separate Board decision.)


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel






INTRODUCTION

The veteran served on active duty from March 1969 to May 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an August 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  In that decision, the RO granted service 
connection for schizophrenia, paranoid type, effective 
January 30, 1992.  


FINDINGS OF FACT

1.  The RO denied service connection for schizophrenia, 
paranoid type, in June 1972, February 1976, and August 1977 
rating decisions; the veteran did not appeal those decisions.  

2.  The RO denied service connection for a nervous condition 
in a July 1983 rating decision; the veteran timely appealed 
that decision.

3.  In April 1985, the Board denied service connection for an 
acquired psychiatric disorder.

4.  In December 1987, the RO found that new and material 
evidence had not been presented to reopen the previously 
denied claim of service connection for a nervous disorder; 
the veteran did not appeal that decision.  

5.  On January 30, 1992, the RO received a statement from the 
veteran in which he indicated that he was seeking service 
connection for a nervous condition; this statement was 
accepted as a claim to reopen.

6.  There is no evidence dated between the December 1987 
rating decision and January 30, 1992, establishing an 
informal or formal claim of service connection for 
schizophrenia, paranoid type.

7.  In an August 2005 rating decision, service connection was 
granted for schizophrenia, effective January 30, 1992.


CONCLUSIONS OF LAW

1.  The June 1972, February 1976, and August 1977 rating 
decisions which denied service connection for schizophrenia, 
paranoid type, are final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. § 20.1103 (2007).

2.  The April 1985 Board decision which denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 7104 (West 2002 & Supp. 2007); 38 C.F.R. § 20.1100 
(2007).

3.  The December 1987 rating decision which held that new and 
material evidence had not been presented to reopen the 
previously denied claim of entitlement to service connection 
for a nervous disorder is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 20.1103 (2007).

4.  The legal criteria have not been met for an effective 
date prior to January 30, 1992, for the grant of service 
connection for schizophrenia, paranoid type.  38 U.S.C.A. § 
5110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007), are examined.

First, VA has a duty to indicate which portion of information 
should be provided by the claimant, and which portion VA will 
try to obtain on the claimant's behalf, which was 
accomplished by July 2002, March 2006, and March 2007 
letters, with respect to the initial claim of entitlement to 
service connection and the subsequent claim of entitlement to 
an earlier effective date.  The March 2006 and March 2007 
letters also indicated that in determining a disability 
rating, the RO considered evidence regarding nature and 
symptoms of the condition, severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  The evidence that might support a claim for an 
increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  

In any event, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 2008) clarified 
VA's notice obligations in increased rating claims.  

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.

Despite any inadequate notice provided to the appellant, no 
prejudice results in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).   Particularly, the veteran has been afforded the 
information necessary to advance any contention by means of 
the July 2002, March 2006, and March 2007 letters.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

Because a preponderance of the evidence is against the claim 
any potentially contested issue regarding a downstream 
element is rendered moot.  Again, the veteran is not 
prejudiced by the Board's consideration of the pending 
issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the record contains an April 2007 supplemental 
statements of the case following the March 2006 and March 
2007 letters.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (holding that a timing error can be cured when VA 
employs proper subsequent process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).   See Pelegrini, 18 Vet. 
App. at 121.  In this case, this principle has been fulfilled 
by the July 2002, March 2006, and March 2007 letters.

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  The 
record contains the veteran's service medical records, VA 
outpatient reports, private treatment records from Fernando 
V. Garza, M.D., Stephen L. Mark, M.D., Stephen T. Bailey, 
Ed.D., Social Security Administration records, and a VA 
examination report dated in May 1972.  

Based on the foregoing, VA satisfied its duties to the 
veteran.




Analysis

The veteran served on active duty from March 1969 to May 
1971.  Clinical evaluations, dated in March 1969 and January 
1970, indicated that the veteran was within normal limits 
psychiatrically.  The veteran presented for treatment for 
nervousness on only one occasion during service.  In August 
1970, the veteran presented with complaints of nervousness, 
dizziness, and nausea.  He alleged that his nervous condition 
had resulted in anorexia and weakness, for the past two to 
three weeks.  Although he denied any difficulties with 
shipmates that he worked for or with, he admitted to worrying 
about his family.  The veteran was administratively 
discharged in May 1971.  At that time, he indicated that he 
had experienced frequent trouble sleeping, depression or 
excessive worry, and nervous trouble of any sort.  The 
examiner indicated that the veteran experienced sleeping and 
nervous problems.

In December 1971, within the year of his discharge form 
service, the veteran submitted his initial claim of 
entitlement to service connection.  At that time, the record 
included the aforementioned service medical records, VA 
outpatient reports, and a May 1972 VA examination report.  VA 
outpatient reports, dated in September 1971, demonstrated 
that the veteran presented with complaints of losing 
20 pounds in the past six months, nausea, and tightness in 
his chest.   He also submitted that he experienced frequent 
headaches and worried on occasion.  In December 1971, the 
veteran was diagnosed as having chronic alcoholism and 
hypertension.  He had been hospitalized following a chronic 
bout of alcoholism; the veteran admitted to drinking heavily 
over the last five years.  His elevated blood pressure was 
attributed to his heavy alcohol intake.  In June 1972, the RO 
held that the service medical records demonstrated no 
complaints, treatment, or diagnosis of a nervous condition 
and that a nexus to service was not demonstrated by the 
record.  The veteran did not initiate an appeal with respect 
to the June 1972 rating action.  

In December 1975, the veteran resubmitted a claim of 
entitlement to service connection for a mental disorder, 
characterized by nervousness.  He complained that he was 
unable to get along with other people.  Associated VA 
treatment records indicated that the had been hospitalized 
from November 1975 to January 1976 and was diagnosed as 
having paranoid-type schizophrenia.  In February 1976, the RO 
denied entitlement to service connection for a mental 
disorder.  The RO reasoned that the service medical records 
were negative as to complaints or a diagnosis of a nervous 
condition and the diagnosed condition of paranoid type 
schizophrenia was too remote from active duty to be related 
in anyway to service.

In July 1977, the veteran attempted to reopen his claim of 
entitlement to service connection for a nervous disorder, 
schizophrenic reaction.  Associated VA treatment records 
indicated that the veteran had been hospitalized from June 
1977 to August 1977, due to his paranoid type schizophrenia.  
In August 1977, the RO upheld the prior denial of entitlement 
to service connection.

In January 1979, the veteran submitted that it was not until 
he joined the Navy that he experienced troubles adjusting.  
He alleged that during service he experienced constant 
unnecessary harassment, characterized by being told to do 
things that he felt were insignificant.  The veteran felt 
that his personal privacy and mental state were abused 
because he had to do whatever he was told by those who 
outranked him.  He alleged that while he was on the ship he 
was denied the same privileges afforded to the white crew 
members.  He was not able to gather and communicate while he 
was working or listen to the music of his choice on his own 
portable radio.  He was the only black member in his division 
and the only fireman's apprentice, aside from his division 
officer.  He was constantly put in charge of others, even 
though he did not want the responsibility.  The 
aforementioned circumstances resulted in a great deal of 
nervousness and the only thing he wanted was to get out of 
the "white man's service". The veteran demonstrated his 
intention to be released from service by going on 
unauthorized absences.  By means of a letter dated March 26, 
1979, the veteran was informed that the appeal period had run 
with respect to the February 1976 decision and that the 
decision was final.  The veteran was advised that in order to 
reopen his claim he had to submit new and material evidence.  
Without new an material evidence, no further action would be 
taken.  The veteran did not submit any additional evidence.

In April 1983, the veteran resubmitted his claim of 
entitlement to service connection for a nervous disorder.  He 
alleged that prior to his entry into service he did not have 
any emotional problems but that trying to cope with life on 
the ship had placed him under a great deal of stress.  In 
support of his claim, the veteran submitted lay statements 
from family members and friends indicating that his 
personality had changed after service.  In a letter dated on 
April 29, 1983, the veteran was informed that his claim of 
entitlement to service connection for a nervous disorder had 
been previously denied on August 19, 1977, and that if he 
wished to reopen his claim he would need to submit recent 
medical evidence, such as a doctor's statement, in addition 
to the statements he had submitted form his relatives and 
friends. 

In June 1983, Dr. Bailey indicated that he had seen the 
veteran for psychological testing on September 25, 1980, and 
for an interview on October 1, 1980.  Psychological testing 
included the Minnesota Multiphasic Personality Inventory 
(MMPI) and the Rotter Incomplete Sentences Blank.  His MMPI 
profile generally demonstrated elevated psychic distress with 
particular elevation on angry rebelliousness, bothered 
deviant thinking, and psychomotor acceleration.  His profile 
described him as one who is upset by the way his life is 
going and one who has characteristically poor behavioral and 
thinking skills in dealing with his world.  The responses to 
the Rotter reinforced the aforementioned description of 
rather longstanding poor adjustment and faulty cognitive and 
emotional development.  The October 1980 interview 
demonstrated rather clear behavioral and cognitive problems.  
He was passive and unclear as to what help he wanted to 
obtain and spent most of the time in passive resistance to 
questioning.  Dr. Bailey was unable to elicit much of the 
veteran's life history and nothing about his period of 
service.  Testing had certainly demonstrated difficulties 
early in life but that was not uncommon among veterans 
showing symptoms of delayed stress from the war.  He was 
unable to render a definite diagnosis from the information he 
had available.  A definite diagnosis would require a detailed 
history, particularly a history of the veteran's years just 
prior to his entry into service and his military records 
while in service.  The veteran canceled his second interview 
that had been scheduled for October 7, 1980, because he had 
watched a program that indicated that psychologists and 
psychiatrists had more problems than their patients.  
Paranoid thinking was evident in that telephone conversation.

In July 1983, the RO confirmed the August 1977 rating 
decision, that the information furnished did not demonstrate 
entitlement to service connection for a nervous condition.  
The veteran's nervous condition was not incurred or 
aggravated during service.  In October 1983, the veteran 
submitted a timely notice of disagreement.  He indicated that 
since his period of service he had been unable to hold a job 
because he felt like he was still in the military and taking 
orders.  Additionally, he felt uneasy around white people.  A 
statement of the case (SOC) was issued in November 1983, the 
veteran perfected his appeal, and the matter was forwarded to 
the Board.  

In April 1985, the Board held that an acquired psychiatric 
disorder was not present in service and that schizophrenia 
was first clinically demonstrated many years after service.  
The Board reasoned that the service medical records only 
noted isolated complaints suggestive of nervousness; however, 
they did not demonstrate a chronic psychiatric disorder.  The 
veteran's enlistment examination had been negative for 
pertinent clinical findings.  The Board acknowledged the 
January 1970 report, wherein the veteran reported nervous 
trouble and depression and excessive worry; however, 
examination, at that time, had not elicited any psychiatric 
abnormalities.  The August 1970 complaints of nervousness, 
dizziness, nausea, and vomiting, were attributed to concerns 
regarding his family.  Additionally, the veteran's separation 
physical revealed no psychiatric pathology.  The Board 
acknowledged the lay testimony from friends and family 
members; however, his psychiatric disorder was not identified 
at separation nor was a psychiatric impairment objectively 
shown until years after service.  No psychiatric 
abnormalities were noted upon VA examination in May 1972.  

In September 1986, the veteran attempted to reopen his claim 
for service connection.  He indicated that he had received 
treatment at the LaJolla VAMC in 1971 and 1972.  The RO 
requested the aforementioned records on September 30, 1986.  
In October 1986, the LaJolla VAMC responded that they had no 
chart or perpetual on that veteran, an index card in file 
indicated that he was last seen in 1972.  On November 6, 
1986, the RO requested additional medical evidence and 
informed the veteran that they had unsuccessfully attempted 
to obtain records from the LaJolla VAMC.  The veteran failed 
to report for his personal hearing scheduled in July 1987.  
The hearing was rescheduled for September 1987.  At that 
time, the veteran testified that his period of service 
aggravated is pre-existing psychiatric disorder.  He 
testified that he came from a broken home, an alcoholic 
mother, poverty, child abuse, and he was unable to complete 
his education.  He alleged that until his entrance into 
service he had not experienced prejudice on a first-hand 
basis and that during service he began self-medicating with 
alcohol.  In December 1987, the RO held that no new and 
material evidence had been presented demonstrating that the 
veteran's nervous disorder had its onset during service or 
within the presumptive period.  The RO determined that the 
veteran's testimony did not contain any substantive evidence 
to support his contention that his nervous disorder was 
incurred in or aggravated by service.  The veteran did not 
initiate an appeal.  

The current claim on appeal was received on January 30, 1992.  

The statutory guidelines for the determination of an 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Except as otherwise provided, 
the effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever 
is the later.  38 C.F.R. § 3.400.  In cases involving direct 
service connection, the effective date will be the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service.  Otherwise, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

The effective date of a successful claim to reopen is the 
date of receipt of the claim to reopen or the date 
entitlement arose, whichever is later.  Id.; Spencer v. 
Brown, 4 Vet. App. 283, 293 (1993), aff'd 17 F.3d 368 (Fed. 
Cir. 1994).  When a claim is denied, and the claimant fails 
to timely appeal that decision by filing a notice of 
disagreement within the one-year period prescribed in 38 
U.S.C.A. § 7105(b)(1), that decision becomes final and the 
claim may not thereafter be reopened or allowed, except upon 
the submission of new and material evidence or a showing that 
the prior final decision contained CUE.  See 38 U.S.C.A. §§ 
7104(b), 7105(c); 38 C.F.R. § 3.105.

The Board notes that the veteran has separately claimed that 
there was CUE in the June 1972, February 1976, and August 
1977 rating actions and the April 1985 Board decision, which 
denied service connection for an acquired psychiatric 
disorder.  In a simultaneously dispatched decision, the Board 
has determined that there was no CUE in the April 1985 Board 
decision and the April 1985 Board decision subsumes the June 
1972, February 1976, and August 1977 rating decisions.  See 
Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  Thus, 
the April 1985 Board decision has not been reversed based on 
CUE and remains final.  The Board notes that the veteran has 
not alleged CUE in the subsequent December 1987 rating 
action.  The December 1987 rating decision also remains 
final.

A specific claim in the form prescribed by the Secretary of 
VA must be filed in order for benefits to be paid to any 
individual under the laws administered by the VA.  38 
U.S.C.A. § 5101(a).  A "claim" is defined broadly to 
include a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p);  
Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. 
Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication 
indicating an intent to apply for a benefit under the laws 
administered by the VA may be considered an informal claim 
provided it identifies, but not necessarily with specificity, 
the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 
Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not 
contain the word "specifically," and that making such 
precision a prerequisite to acceptance of a communication as 
an informal claim would contravene the United States Court of 
Appeals for Veterans Claims (Court) precedents and public 
policies underlying the statutory scheme).  To determine when 
a claim was received, the Board must review all 
communications in the claims file that may be construed as an 
application or claim.  See Quarles v. Derwinski, 3 Vet. App. 
129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  An 
application is defined as a formal or informal communication 
in writing requesting a determination of entitlement or 
evidencing a belief in entitlement to a benefit.  38 C.F.R. § 
3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 
1999), (an expressed intent to claim benefits must be in 
writing in order to constitute an informal claim; an oral 
inquiry does not suffice).

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contains two 
alternative requirements.  The first is that the VA medical 
reports must refer to examination or treatment of a 
disability for which service connection has previously been 
established.  This comports with the first criterion in the 
first sentence of subsection (b); that a formal claim for 
compensation must have been allowed.  The other alternative 
criterion of 38 C.F.R. § 3.157(b)(1) is that a claim 
specifying the benefit sought is received within one year 
from the date of the VA medical record.  This clearly applies 
to disabilities other than those for which service connection 
has been established.  However, this last sentence must be 
interpreted in light of the rest of the subsection.  The 
first sentence of subsection (b) states an initial 
requirement, either that a formal claim for compensation must 
have been allowed or that a formal claim for compensation has 
been denied by reason that the disability is not compensable 
in degree.  The last sentence of sub-subsection (b)(1) 
clarifies that the medical reports must relate to the 
disability for which service connection has been established 
or that a claim be submitted within the year.  This last 
phrase clearly refers to disabilities for which service 
connection has not been established, but it is also subject 
to the restriction in the beginning of the subsection, that 
it be a disability for which service connection has been 
denied because it is not disabling to a compensable degree.

As noted, the veteran's claim of service connection for a 
psychiatric disability was last denied by means of a final 
December 1987 rating decision.  Dated between the December 
1987 rating decision and the January 30, 1992 claim to 
reopen, there is no formal correspondence from the veteran 
regarding the matter of entitlement to service connection for 
paranoid type schizophrenia until January 30, 1992, the date 
of his claim to reopen.  The only paperwork added to the 
record was a VA Form 21-0517, Improved Pension Eligibility 
Verification Report, received in March 1991.  

The veteran has argued that the effective date should go back 
to May 1971, his date of discharge, because he initially 
filed his claim for VA benefits in December 1971, within a 
year from his discharge from service.  The argument that the 
effective date should be retroactive to the original date of 
claim, prior to the last final decision, has been considered 
and rejected by the Court in previous cases.  The Court held 
that the rule of finality regarding an original claim implies 
that the date of that claim is not to be a factor in 
determining an effective date if the claim is later reopened.  
The Court held that the term "new claim," as it appears in 
38 C.F.R. § 3.400(q)(1)(ii), means a claim to reopen a 
previously and finally denied claim.  See Sears v. Principi, 
16 Vet. App. 244, (2002); see also Livesay v. Principi, 
15 Vet. App. 165, 172 (2001) (holding that the plain meaning 
of § 5110 to be that "the phrase 'application therefore' 
means the application which resulted in the award of 
disability compensation that it to be assigned an effective 
dated under section 5110."); Cook v. Principi, 258 F.3d 
1311, 1314 (Fed. Cir. 2001) (affirming assignment of an 
effective date for a service-connection award based upon the 
reopened claim as the date on which the veteran "first 
sought to reopen his claim"). Accordingly, the veteran is 
not entitled to an effective date back to May 1971, the date 
of his discharge from service. 

In Rudd v. Nicholson, 20 Vet. App. 296 (2006), the Court 
stated that a claimant can attempt to overcome the finality 
of a decision which assigns an effective date in one of two 
ways, by a request for revision of final decisions based on 
CUE, or by a claim to reopen based upon new and material 
evidence.  See Cook v. Principi, 318 F.3d 1334, 1339 (Fed. 
Cir. 2002) (en banc); see also 38 U.S.C. § 5109A(a) ("A 
decision by the Secretary . . . is subject to revision on the 
grounds of clear and unmistakable error. If evidence 
establishes the error, the prior decision shall be reversed 
or revised."); 38 U.S.C. § 5108 ("If new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."); 
Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).

Because the proper effective date for an award based on a 
claim to reopen can be no earlier than the date on which that 
claim was received, 38 U.S.C. § 5110(a), only a request for 
revision premised on CUE could result in the assignment of an 
earlier effective date.  See Leonard v. Nicholson, 405 F.3d 
1333, 1337 (Fed. Cir. 2005) ("[A]bsent a showing of [clear 
and unmistakable error, the appellant] cannot receive 
disability payments for a time frame earlier than the 
application date of his claim to reopen, even with new 
evidence supporting an earlier disability date."); Flash v. 
Brown, 8 Vet. App. 332, 340 (1995) ("When a claim to reopen 
is successful and the benefit sought is awarded upon 
readjudication, the effective date is the date of the claim 
to reopen."); see also Bingham v. Principi, 18 Vet. App. 
470, 475 (2004).  As noted, the veteran seeks an effective 
date for paranoid type schizophrenia prior to the date of his 
claim for this disability.

The veteran has alleged that there was CUE in the June 1972, 
February 1976, and August 1977 rating actions and the April 
1985 Board decision.  As previously noted, in a separate 
decision, the Board has determined that there was no CUE in 
the April 1985 Board decision and that the April 1985 Board 
decision subsumes the June 1972, February 1976, and August 
1977 rating actions.  Thus, this is not a viable basis for 
awarding an earlier effective date.  The record contains an 
additional final rating action dated in December 1987, 
subsequent to the April 1985 Board decision, for which the 
veteran has not specifically alleged CUE.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for an effective date 
earlier than January 30, 1992, for the grant of service 
connection for schizophrenia, paranoid type.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt; however, because the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  The appeal is 
denied.


ORDER

Entitlement to an effective date earlier than January 30, 
1992, for the grant of service connection for schizophrenia, 
paranoid type, is denied.




____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


